UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Legend Oil and Gas, Ltd. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 84-1570556 (I.R.S. Employer Identification No.) 555 Northpoint Center East, Suite 400 Alpharetta, GA 30022 (Address of Principal Executive Offices) 2 (Full title of the plan) Andrew Reckles 555 Northpoint Center East, Suite 400 Alpharetta, GA 30022 (678) 366-4400 (Name, address, and telephone number of agent for service) With copies to: Michele Rasmussen The Apex Law Group, LLP 1218 Third Avenue, Suite 505 Seattle, Washington98101 Telephone: 206-448-7000 Facsimile: 206-299-3119 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Proposed maximum maximum Amount offering aggregate Amount of Title of securities To be price per offering registration to be registered Registered (1) share(2) price fee (3) Common Stock,$0.001 par value $ $ $ Total $ $ $ (1)Pursuant to Rule 416(a) under the Securities Act of 1933, as amended, there are also being registered such additional shares of Common Stock that become available under the foregoing plan in connection with changes in the number of shares of outstanding Common Stock because of events such as recapitalizations, stock dividends, stock splits and reverse stock splits effected without receipt of consideration. (2)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) of the Securities Act of 1933, as amended.The proposed maximum offering price per share, proposed maximum aggregate offering price and amount of registration fee were computed based upon the average of the high and low prices of shares of the Company’s Common Stock as reported on the Over-The-Counter Bulletin Board on September 2, 2014. (3) The Registrant previously paid $51.52 on May 29, 2014 in connection with the filing by the Registrant of a Registration Statement on Form S-8 (Registration No. 333-196359) with the Securities and Exchange Commission to register 40,000,000 shares of the Registrant’s common stock. The registration fee is for the 25,000,000 additional shares being registered herewith. PART I REGISTRATION OF ADDITIONAL SECURITIES This Post-Effective Amendment No. 1 to Registration Statement on Form S-8 is being filed by Legend Oil & Gas, Ltd. (the “Company”), pursuant to General Instruction E to the Form S-8 Registration Statement under the Securities Act of 1933, as amended, in connection with the registration of an additional 25,000,000 shares of the Company’s common stock, par value $0.001 per shares (the “Common Stock”) issuable pursuant to the Company 2014 Stock Incentive Plan (as amended, the “Plan”). 40,000,000 shares of Common Stock issuable under the Plan have been previously registered pursuant to the Company’s Registration Statement on Form S-8 (Registration No. 333-196359) with the Securities and Exchange Commission (the “Original Registration Statement”) on May 29, 2014 and the information contained therein is incorporated herein by reference. PART II INFORMATION REQUIRED IN THE PROSPECTUS Item 8. Exhibits. Exhibit No. Description Location Opinion of the Apex Law Group, LLP Filed herewith. Consent of Peterson Sullivan, LLP Filed herewith. Consent of the Apex Law Group, LLP Included in Exhibit 5.1 Legend Oil and Gas, Ltd. 2014 Stock Incentive Plan, as amended Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Seattle, State of Washington, on September 5, 2014. LEGEND OIL AND GAS, LTD. By: /s/ Marshall Diamond-Goldberg Marshall Diamond-Goldberg President; Principal Executive Officer By: /s/ Warren Binderman Warren Binderman Chief Financial Officer; Principal Financial and Accounting Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Marshall Diamond-Goldberg Marshall Diamond-Goldberg President; Principal Executive Officer; Director September 5, 2014 /s/ Warren Binderman Warren Binderman Chief Financial Officer; Principal Financial and Accounting Officer; Director September 5, 2014 INDEX TO EXHIBITS FILED HEREWITH Exhibit No. Description of Exhibit Opinion of the Apex Law Group, LLP Consent of Peterson Sullivan, LLP Consent of the Apex Law Group, LLP (included in Exhibit 5.1) Legend Oil and Gas, Ltd. 2014 Stock Incentive Plan
